         Case 2:20-cv-01845-CCW Document 33 Filed 02/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EMILY COWEY, et al,                            )       CIVIL ACTION
                                               )       No 2:20-CV- 01845
                               Plaintiffs,     )
       v.                                      )
                                               )       Honorable Christy Criswell Wiegand
                                               )
SHERIFF WILLIAM MULLEN et al,                  )
                                               )       Electronically Filed
                   Defendants.

                                     JOINT STATUS REPORT

       Now come the parties jointly by their undersigned respective counsel and, in accordance

with the order of the Court on January 19, 2021, hereby advise the Court as follows:

       Since the time of the last status conference with the Court on January 8, 2021 and the

status report of January 19, 2021 the parties’ settlement discussions have continued in earnest

and the settlement agreement is largely complete, with each party having made substantive

revisions. As of this date, the final revisions of the agreement as well as the related joint

dismissal order are being reviewed by all parties. The parties fully anticipate the agreement and

the related order to be finalized in the next several days and executed accordingly.

       The parties jointly and respectfully propose that the Court continue holding all pending

matters in abeyance and schedule the filing of a joint status report (or a status conference,

according to the Court’s preference) for two weeks from today, February 17, 2021, to allow

sufficient time for the parties to finalize the agreement and circulate for signature.

Respectfully submitted,

s/ Raymond M. DiGuiseppe
Appearance by Pro Hac Vice
The DiGuiseppe Law Firm, P.C.
4320 Southport-Supply Road, Suite 300
Southport, NC 28461
         Case 2:20-cv-01845-CCW Document 33 Filed 02/03/21 Page 2 of 2




(910) 713-8804
For the Plaintiffs

/s/ Lisa G. Michel
Lisa G. Michel, Esquire
PA ID 59997
Solicitor, Allegheny County Sheriff’s Office
436 Grant Street, Rm 111
Pittsburgh, PA 15219
(412) 350-4711
For Sheriff Mullen

/s/ Virginia S. Scott
Virginia S. Scott
Assistant County Solicitor
300 Fort Pitt Commons
445 Fort Pitt Boulevard
Pittsburgh, PA 15219
412-350-1173
For the County

                                               For Defendant Pennsylvania State Police
                                               Commissioner Colonel Robert Evanchick,

                                                      JOSH SHAPIRO
                                                      Attorney General

                                               By:    /s/ Stephen Moniak
                                                     STEPHEN MONIAK
                                                     Senior Deputy Attorney General
                                                     Attorney ID 80035
                                                     Office of Attorney General
                                                     15th Floor, Strawberry Square
                                                     Harrisburg, PA 17120
                                                     Phone: (717) 705-2277
                                                     smoniak@attorneygeneral.gov
